DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding the applicants remarks concerning claims 13 and 19, the examiner notes that paragraph [0074] does not talk about the thread profile widening or conically widening of the external thread. These features are only found in the species shown in figures 1-3. 
Claims 13 and 19 remain withdrawn. However, it is noted that if a generic claim is allowed, claims 13 and 19 will be reintroduced along with all other claims depending from generic allowable claims, upon allowance.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 14, 18, 12, 20-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schurle et al. (2017/0009436).
Regarding claim 1, Schurle et al shows a jet regulator (2) comprising: a jet regulator housing (outer surface of 2) which on a housing external circumference thereof, spaced apart from an outflow-side housing end side, has an external thread (14) adapted for screw-fitting into an internal thread (5, 6) in a water outlet (4) of a sanitary outlet fitting; a housing part-region of the jet regulator housing (11)  that is disposed on an outflow side of the external thread and is angled in a direction towards an internal circumference of the water outlet  (the top surface of 11 is angled in a direction towards the inner wall of 4. Additionally a surface of 10 is also angled in a direction towards the inner wall of 4 ) such that a drainage annular space (fig 13, between 2 and 4 above 9) is formed between said housing part-region and an internal circumference of the water outlet,  wherein the drainage annular space  collects leakage water which makes its way up to the housing part-region thereby preventing leakage water from exiting an annular zone located between the housing external circumference and the internal circumference of the water outlet (fig 6).
Regarding claim 2, an outflow-side housing end periphery of the jet regulator housing  is configured as a lip seal (9) which is configured to bear on the internal circumference of the water outlet (fig 13)  
Regarding claim 11,  the jet regulator housing on the housing external circumference thereof as the external thread (14), has a thread profile which at least in regions deviates from a thread groove  (there is no thread groove above or below the threads 14) that in a helical manner continuously encircles a cylindrical wall and which in said region  deviated from the thread groove is adapted to interact in a matingly engageable manner with an internal thread provided in the water outlet (fig 13).  
Regarding claim 12, wherein the jet regulator housing has at least one cross-sectional widening (11) which is materially identical and molded so as to be integral to a housing portion of the jet regulator housing that supports the external thread (fig  13), which cross-4Applicant: Neoperl GmbHApplication No.: 16/624,608 sectional widening is adapted to be brought to bear on at least one of an end side or the internal circumferential side of the water outlet.  
Regarding claim 14, further comprising at least one molding (3) which serves as a liquids bulkhead and which projects into at least one thread groove of the external thread (14) provided on the housing external circumference of the jet regulator housing (fig 13).
Regarding claim 18,  wherein the at least one molding (3) is cam-shaped (each tab is a shape of a cam), and the cam-shaped molding  in the thread groove extends approximately in a groove longitudinal direction.
Regarding claim 20,  wherein the at least one cross-sectional widening projects with a flange shape (11) on the housing external circumference of the jet regulator housing.
Regarding claim 21,  wherein the at least one flange-shaped cross-sectional widening (11) in the housing circumferential direction of the jet regulator housing extends across at least one drainage opening (8).  
Regarding claim 22,  the at least one flange-shaped cross-sectional widening (11) on the housing external circumference of the jet regulator housing is provided between the external thread and the at least one drainage opening (fig 13).
Regarding claim 24, the at least one flange-shaped cross-sectional widening (11) is configured as a screw-fitting detent which delimits a screw-fitting of the external thread  into the internal thread  in the water outlet of the outlet fitting (fig 13).  






Claim(s) 1, 3-6, 9-12,  25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosio (2017/0101768).
Regarding claim 1, Bosio shows a jet regulator (1) comprising: a jet regulator housing (10) which on a housing external circumference thereof, spaced apart from an outflow-side housing end side, has an external thread (12) adapted for screw-fitting into an internal thread (101) in a water outlet (100) of a sanitary outlet fitting; a housing part-region of the jet regulator housing (the part that holes 13 are located in)  that is disposed on an outflow side of the external thread (fig 6)  is angled in a direction towards an internal circumference of the water outlet is angled (the outer wall of 10 is angled near 13, upwards towards the inner surface of 100) such that a drainage annular space  (space 15) is formed between said housing part-region and an internal circumference of the water outlet, wherein the drainage annular space  collects leakage water which makes its way up to the housing part-region (fig 6) thereby preventing leakage water from exiting an annular zone located between the housing external circumference and the internal circumference of the water outlet (when the water flow is high, the suction prevents water from exiting an annular zone located between the housing external circumference and the internal circumference of the water outlet, fig 6).
Regarding claim 3,  the jet regulator is configured as a jet aerator which is configured to mix water flowing therethrough with ambient air (fig 6), and a housing portion of the jet regulator housing that is disposed on an outflow side of the external thread, has at least one aeration opening (13)) that is provided on a circumference of the housing  or on a housing end side of the jet regulator housing.  
Regarding claim 4,  wherein the jet regulator housing is formed from at least first and second housing parts (10, 40) that are connectable to one another.  
Regarding claim 5,  the first housing part  that is disposed on the outflow side supports the external thread (fig 3)
Regarding claim 6,  the outflow-side first housing part on an inflow side thereof is connectable to the second housing part  of the jet regulator housing (fig 3), said second housing part  supporting a jet splitter (4) which is configured to split water flowing therethrough into a multiplicity of individual jets.
Regarding claim 9, further comprising a sleeve-shaped guide wall (11) in the jet regulator housing, at least one aeration duct (between11 and 100) which extends from at least one aeration opening (13)  that is disposed on the housing outflow side or on the housing circumference to the housing interior and the at least one aeration duct is located between the housing internal circumference of the jet regulator housing  and the guide wall (fig 6).  
Regarding claim 10,  further comprising at least one drainage opening (22) which from the drainage annular space (8) leads to at least one of the aeration ducts (18), and the at least one drainage opening is located in a partial-region of the housing wall of the jet regulator housing (1) that is disposed between the outflow-side housing end side and the external thread (2).  
Regarding claim 11,  the jet regulator housing on the housing external circumference thereof as the external thread (12), has a thread profile which at least in regions deviates from a thread groove  (there is no thread groove above or below the threads 12) that in a helical manner continuously encircles a cylindrical wall and which in said region deviated from the thread groove is adapted to interact in a matingly engageable manner with an internal thread (101) provided in the water outlet (fig 6).  
Regarding claim 12, wherein the jet regulator housing has at least one cross-sectional widening (top portion) which is materially identical and molded so as to be integral to a housing portion of the jet regulator housing that supports the external thread (fig  2), which cross-4Applicant: Neoperl GmbHApplication No.: 16/624,608 sectional widening is adapted to be brought to bear on at least one of an end side or the internal circumferential side of the water outlet (fig 4).  
Regarding claim 20,  wherein the at least one cross-sectional widening projects with a flange shape (top surface of 10) on the housing external circumference of the jet regulator housing.  
Regarding claim 25,  further comprising a mesh or a net structure (5) formed from webs (sieves are webs) that intersect one another at intersection nodes integrally molded to the guide wall  on the outflow side (fig 3).  
Regarding claim 28,  the jet regulator  is designed to be free of and is adapted to be installed without an annular seal that is produced from an elastic material so as to be separate from the jet regulator housing (fig 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosio (2017/0101768) in view of Chen et al. (EP 3 208 390 A1)
Regarding claims 7 and 8, Bosio shows all aspects of the applicant’s invention as in claim 6, but fails to show   that the jet regulator is configured as a diffuser which has a cup-shaped jet splitter insert which on a cup circumference of a cup shape thereof has a plurality of splitter openings and which has a cup base  which is configured as an impact face that is configured to deflect inflowing water towards the splitter openings wherein the second housing part  encompasses the jet splitter insert, and the second housing part at least in region of the splitter openings,  tapers in such that an annular gap which on the outflow side tapers towards an annular opening that opens into a housing interior is formed between the jet splitter insert  and a housing internal circumference of the second housing part.  
However, Chen et al teaches  similar jet regulator that  is configured as a diffuser which has a cup-shaped jet splitter (200) insert which on a cup circumference of a cup shape thereof has a plurality of splitter openings (211) and which has a cup base (220)  which is configured as an impact face that is configured to deflect inflowing water towards the splitter openings wherein the second housing part (140, 200)  encompasses the jet splitter insert , and the second housing part at least in region of the splitter openings, tapers in such that an annular gap which on the outflow side tapers towards an annular opening that opens into a housing interior is formed between the jet splitter insert  and a housing internal circumference of the second housing part (fig 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the single piece jet splitter of Bosio with the two piece jet splitter of Chen et al,. in order to make it easier to take a part and unclog the jet splitter.
Regarding claims 26 and 27,  Bosio shows all aspects of the applicant’s invention as in claim 25, including that  the guide wall is connected rotationally fixed to the jet regulator housing on the outflow side (fig 3), but fails to teach and at least one tool engagement face for a driving tool is provided on at least one of the guide wall  or on the mesh or net structure,  wherein the at least one tool engagement surface comprises at least one slot-shaped recess  which is delimited by opposite slot longitudinal walls which form tool engagement faces for insertion of the driving tool in the mesh or net structure.  
However, Chen et al. teaches a jet regulator that includes at least one tool engagement face  (fig 3, bottom of 131) for a driving tool is provided on at least one of the guide wall  or on the mesh or net structure (the wall of 131),  wherein the at least one tool engagement surface comprises at least one slot-shaped recess (fig 3)  which is delimited by opposite slot longitudinal walls which form tool engagement faces for insertion of the driving tool in the mesh or net structure.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a tool engagement surface to the guide wall of Bosio in order to easily unthread the jet regulator with a tool or hand.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
The examiner notes that water is prevented from leaking out between the jet regulator housing and the internal circumference of the water outlet in Bosio when the water pressure is high. The suction created at holes 13 keep all the water fling through holes 13 and not out between the jet regulator housing and the internal circumference of the water outlet. The examiner notes that the claim does not require the leakage to be prevented only in all flow situations.
The above rejections are being maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/7/2022